DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-4 in the reply filed on 02/04/2022 is acknowledged.  The traversal is on the ground(s) that all claims would not put an undue burden on the Examiner and all claims would necessarily be in connection with a search.  This is not found persuasive because the field of search for each group is different, e.g., searching for a apparatus (i.e., fuel cell system) requires searching in different classes/subclasses than searching for the method (i.e., control method of a fuel cell system), searching for the method requires employing different search queries than searching for the apparatus, etc., and the prior art applicable to one invention (e.g., prior art applicable to the apparatus but controlled by a different method) would not likely be applicable to another invention (i.e., the method). 
The requirement is still deemed proper and is therefore made FINAL.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/04/2022.

Status of Claims
	Claims 1-5 are currently pending in the application, of claim 5 is withdrawn from consideration.
	Claims 1-4 are being examined on the merits in this Office Action. 

Claim Objections
Claims 1-4 are objected to because of the following informalities:  
In claim 1, line 5, it is suggested to amend “to supply the oxidation gas” to - -to supply an oxidation gas- -.  
In claim 1, line 8, it is suggested to amend “electric power requested” to - -an electric power requested- -.
In claim 1, line 12, it is suggested to amend “the reference value” to - -the predetermined reference value- -.
In claim 1, line 15, it is suggested to amend “the voltage” to - -a voltage- -.
In claim 1, line 18, it is suggested to amend “at timing” to - -at a timing- -.
In claim 1, line 21, it is suggested to amend “the current swept” to - -a current swept- - or - -the sweeping current- -.
Regarding dependent claims 2-4, these claims do not remedy the deficiencies of parent claim 1 noted above, and are objected for the same rationale. 
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a determination unit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this office action. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanaka et al. (U.S. Patent Application Publication 2016/0141684).
In reference to claim 1, Yamanaka teaches a fuel cell system (30) (paragraph [0027]) (see figure 1) comprising:

an oxidation gas supply unit (140) (i.e., air supply system); and
a control unit and determination unit (200) (i.e., controller)

    PNG
    media_image1.png
    581
    922
    media_image1.png
    Greyscale

	As to the following limitations:
“to supply electric power to a load upon receiving supply of an oxidation gas containing oxygen and a fuel gas containing hydrogen”- associated with the fuel cell.
 “to supply the oxidation gas to the fuel cell” - associated with the oxidation gas supply unit.
“to control an operating state of the fuel cell system” – associated with the control unit.
“to determine an oxygen amount in the fuel cell” – associated with the determination unit.
“when electric power requested from the load exceeds a predetermined reference value, the control unit controls the operating state of the fuel cell system so as to enable a normal operation mode where the fuel cell generates electric power corresponding to the requested electric power; when the requested electric power becomes the reference value or less, the control unit controls the operating state of the fuel cell system so as to enable an intermittent 
such limitations is interpreted to be a functionally defined limitation of the claimed system (see MPEP 2114(I)). It is submitted that the apparatus of Yamanaka possess the requisite claimed structure (i.e., a fuel cell, an oxidation gas supply unit, a control unit/determination unit), such that it would necessarily follow that the system would be capable of performing the recited functionality.  Nonetheless, related to points a-e above, Yamanaka teaches:
in reference to point a above - the fuel cell (100) configured to supply electric power to a load including a motor (paragraph [0028]) and oxygen and hydrogen bien supplied (paragraph [0029]).
in reference to point b above - the oxidation gas supply unit (140) configured to make a flow of intake air in the fuel cell (100) (paragraph [0033]) (see figure above).
in reference to point c-e above, the control unit (200) configure to perform various controls of the fuel cell to include generation of power corresponding to load requests, regulate supply amount of oxygen and hydrogen, etc. (paragraph [0037] and perform intermittent operations or change operation modes based on target and set values (See 
In reference to claims 2-4, similar to above, the recited limitations of the instant claims are interpreted to be functionally defined limitations of the claimed system (see MPEP 2114(I)). It is submitted that the apparatus of Yamanaka possess the requisite claimed structure (i.e., a fuel cell, an oxidation gas supply unit, a control unit/determination unit), such that it would necessarily follow that the system would be capable of performing the recited functionality.  Nonetheless, at least for the reasons above in point a-c (see above page 8, lines 1-11), it is submitted that the determination unit of Yamanaka can cover the recited limitations. In addition, as indicated above, Yamanaka teaches the control unit, which is interpreted as the determination unit, regulates and control the oxygen amount in the fuel cell (paragraph [0037]) suggesting it can perform the recited configuration.     

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamanaka et al. (U.S. Patent Application Publication 2016/0141905).
Yamanaka et al. (U.S. Patent Application Publication 2016/0141682).
Hishimoto et al. (U.S. Patent Application Publication 2015/0075142).
Ono (U.S. Patent Application Publication 2019/0173113).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723